Title: From George Washington to Battaile Muse, 8 November 1787
From: Washington, George
To: Muse, Battaile



Sir:
Mount Vernon, November 8, 1787.

Your letter of yesterday was handed me by your Servant—I shall agreeable to your advice, Send to Mr Waless on Friday evening for the thirty pounds.
I do not wish to have Lemert & Shover so far distressed as to break them up, but I should think they might find some method of paying a part, at least, of what they owe, or of securing the debt to me.
If the Tenants do not comply with Covenants of their Leases, they cannot expect that I shall sit quietly under it, for the sole motive of leasing the land at the low rents which they give, was in expectation of having such improvements made thereon as are mentioned in the leases, if that is not done a great end for which they were leased are defeated.
I send, agreeable to your desire, six leases signed, I hope you will be cautious in filling them up.
I am sorry to find that there is any difficulty on procuring tenants for any of my Lots—Mr Bushrod Washington, informed me that he had leased out his land at £17 per hundred & could have disposed of a million of acres at that rate if he had them. I am Sir Your Obedt Hble Servt

G. Washington

